Fer Guriam.

It nowhere appears in the record that the defendant was at the time of the commencement of the action or in fact at any other time a resident of the city of New York as the same now exists. It is settled in this court that for the absence of such proof.the judgment must be reversed, inasmuch as it is essential to tjje validity of the proceedings that the jurisdictional facts should affirmatively appear upon the face of the record. Tyroler v. Gummersbach, 28 Misc. Rep. 151; Willis v. Parker, 80 id. 750.
The judgment in this case must, therefore, be reversed and a new trial ordered, but inasmuch as the objection was not taken below, without costs. Willis v. Parker, supra.
Present: Beekman, P. J., Giegebich and O’Gobman, JJ,
Judgment reversed and new trial ordered, without costs.